DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 16 December 2020 have been fully considered but they are not persuasive.  As shown below the Machold reference (US 2004/0050154 A1) reads on the amended claim language and there are no additional arguments besides pointing to the amended claim language as for why Machold would not be applicable.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 83-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 83 recite “wherein the thermal exchange fluid is configured to flow across the cassette from the first side to the second side” and “wherein the thermal exchange fluid is configured to flow across the reservoir from the first side to the second side” respectively.  It is unclear how the thermal fluid itself would be configured so as to meet this limitation.  The flow path of the thermal fluid is defined by the configuration of the cassette and not of the fluid itself.  It is suggested that this language be amended to --wherein the thermal fluid flows across the reservoir from the first side to the second side-- which is how the claim as been interpreted for the purpose of the application of prior art.
Claims 2-16 and 84-91 are necessarily rejected as being dependent on claims 1 and 83.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13 and 83-91 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0050154 A1 to Machold et al. (Machold) in view of US 2010/0049119 Al to Norman et al. (Norman) and US 8,366,667 to Chan et al. (Chan).
Regarding claim 1, Machold teaches a system (Fig. 1) configured to circulate a thermal exchange fluid through an endovascular heat exchanger (see entire document), wherein the system comprises a pump (see for example 452) which produces a 
Norman teaches a fluid management system (title) including a fluid source (20, 22), tubing set (28), loading cassette (30), console (50) and peristaltic pump 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the damping conduit as taught by Norman for the dampening mechanism as taught by Machold to allow the operator to determine whether or not they would like to employ the smoothing action of the dampening mechanism at the time they select a tubing set and allow the pumping assemblies and/or console to be unencumbered by a more complex conventional accumulator or dampening mechanism as taught by Norman. However, Norman does not teach wherein the pulse dampening conduit comprises an elongate pulse damping tubing.
Chan teaches flow pulsatility dampening devices (80, 90, lOOa/IOOb, 120, 130, 140, 150, 160, 170, 180, 190). Chan teaches a number of alternative dampening devices such as the dampener (140) in Fig. 9. The dampener (140) includes a coiled section of the delivery line (16) forming a dampening element, that can be 
Regarding the limitation that it is the elongate pump dampening tubing that extends from pump tubing directing the thermal exchange fluid from the pump tubing to the endovascular heat exchanger, this is necessarily so as the entire tubing assembly including the dampener itself is interpreted as the pulse dampening tube.
Regarding claim 2, Machold in view of Norman and Chan teaches the system according to claim 1, but not specifically wherein the elongate pulse damping tube is configured such that the volumetric capacity of its lumen will expand by 20 to 30 mL in response to a 60 psi increase in the pressure of thermal exchange fluid flowing through the lumen and, thereafter, will contract by 2 to 3 mL in response to an approximately 6 psi decrease in said pressure. However, pulse damping tube being configured as claimed is a results-effective variable that will depend on the desired pulse damping in response to the pressure increase as a result of the pulsatile flow of the pump. Therefore, it would have been obvious to one having ordinary skill in the art 
Regarding claim 3, Machold in view of Norman and Chan teaches the system according to claim 1 as well as Machold teaching a cooler for cooling the thermal exchange fluid (66), a heater for warming the thermal exchange fluid (66), the cassette (400a) being positionable in relation to the heater and cooler such that said pump will cause thermal exchange fluid to circulate through the cassette and be warmed by the heater or cooled ([0114-0122]), said at least one delivery conduit extending from the cassette and being connectable to the endovascular heat exchanger ([0144]), at least one return conduit (Fig. 10B) extending from the cassette and being connectable to the endovascular heat exchanger, whereby, when the at least one delivery conduit and said at least one return conduit are so connected to the endovascular heat exchanger, warmed or cooled thermal exchange fluid will circulate from the cassette, through the at least one delivery conduit, through the endovascular heat exchanger, through the at least one return conduit and back into the cassette (see entire document).
Regarding claim 4, Machold in view of Norman and Chan teaches the system according to claim 3 as well as Machold teaching wherein the pump comprises a peristaltic pump in combination with the pump tubing which is compressed by said peristaltic pump in a manner that causes the pulsatile flow of thermal fluid ([0099, 0143]).

Regarding claim 6, Machold in view of Norman and Chan teaches the system according to claim 3 as well as Machold teaching wherein the heater and cooler comprise thermal exchange plates having a space therebetween within which the cassette is insertable ([0119]).
Regarding claim 7, Machold in view of Norman and Chan teaches the system according to claim 3 as well as Machold teaching wherein the cassette comprises a bag (440a) attached to a frame (430a).
Regarding claim 8, Machold in view of Norman and Chan teaches the system according to claim 7 as well as Machold teaching wherein a plurality of thermal exchange fluid flow channels are defined within the bag (Fig. 10 A).
Regarding claims 9 and 10, Machold in view of Norman and Chan teaches the system according to claim 7 as well as Machold teaching wherein the cassette is positionable in relation to the heater and cooler by insertion of the cassette into a cassette-receiving space (102/168), and wherein the cassette is subsequently removable from the cassette-receiving space (see entire document). However, Machold is silent with respect to wherein the bag is lubricated to facilitate its insertion into and removal from said space and wherein holes, grooves or other surface features formed in the bag to facilitate its insertion into and removal from dais space. It is asserted that one having ordinary skill in the art before the effective filing date of the claimed invention would have been reasonably apprised of the mechanisms for 
Regarding claim 11, Machold in view of Norman and Chan teaches the system of claim 3, but not wherein the elongate pulse damping tube extends substantially an entire distance from the cassette to the endovascular heat exchanger when connected to the endovascular heat exchanger. It Is asserted that It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the damping conduit as claimed, since such a modification would involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 12, Machold in view of Norman and Chan teaches the system according to claim 11, but not specifically wherein the delivery conduit is at least 80 inches in length. It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the damping conduit as claimed, since such a modification would involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Additionally, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 13, Machold in view of Norman and Chan teaches the system according to claim 1, but not specifically wherein the elongate pulse damping tube is between 20 inches and 100 inches in length, has an inner diameter between 
Regarding claim 83, Machold teaches a system (Fig. 1) configured to circulate a thermal exchange fluid through an endovascular heat exchanger (see entire document), said system comprising a reservoir (450) that is fillable with the thermal exchange fluid, a delivery conduit (499) through which the thermal exchange fluid may flow from the reservoir to the endovascular heat exchanger, a housing (430a) coupled to the reservoir, the housing receiving a portion of the delivery conduit at an outflow connector (Fig. 10B), the housing comprising an inflow connector (462) connected to a first tube (497) in the housing configured to direct the thermal exchange fluid to a first side of the reservoir (Fig. 10B) from the inflow connector and a second tube (458) configured to direct the thermal exchange fluid from a second, opposite side of the reservoir to a pump tubing (459), wherein the thermal exchange fluid is configured to flow across the reservoir from the first side to the second side (Fig. 10B), a return conduit (Fig, 1GB) through which the thermal exchange fluid may flow from the endovascular heat exchanger to the reservoir (Fig. 108), and wherein at least a portion of the delivery conduit comprises a pulse damping conduit (478) that is configured to 
However, Machold does not teach a delivery conduit which comprises an elongate pulse damping tube having a lumen through which the thermal exchange fluid flows, wherein at least a portion of the elongate pulse damping tube is configured to dampen, attenuate or reduce an amplitude of pulsations in the thermal exchange fluid as it flows through the lumen of the elongate tube or that it is the elongate pump dampening tubing that extends from pump tubing directing the thermal exchange fluid from the pump tubing to the endovascular heat exchanger..
Norman teaches a fluid management system (title) including a fluid source (20, 22), tubing set (28), loading cassette (30), console (50) and peristaltic pump assemblies (70, [0025-0026]). The tubing set (28) of Norman additionally comprises a dampening mechanism (32) located distally of the peristaltic pumping action of the pump assemblies ([0026]). Norman teaches that by providing the dampening mechanism as part of the tubing set, the dampening mechanism is separate and independent from the pump assembly which allows the operator to determine whether or not they would like to employ the smoothing action of the dampening mechanism at the time they select a tubing set ([0027]). Moreover, Norman teaches, by providing the dampening mechanism as part of the tubing set, the pumping assemblies and/or console are unencumbered by a more complex conventional accumulator or dampening mechanism ([0027]).

Chan teaches flow pulsatility dampening devices (80, 90, lOOa/IOOb, 120, 130, 140, 150, 160, 170, 180, 190). Chan teaches a number of alternative dampening devices such as the dampener (140) in Fig. 9. The dampener (140) includes a coiled section of the delivery line (16) forming a dampening element, that can be integrally with, spliced into, or connected to the delivery line (16). The tubing of the dampener can be a thin walled compliant plastic and can rely on one or both the twisting and untwisting of the coils in response to the pressure pulses and the material being highly compliant such that the wall swells and contracts in response to the pressure pulses. An alternative dampener (170) is shown in Fig. 12. The dampener includes a flexible expandable tubing segment (172) that expands or flexes outward in response to pulsations to provide a smoothened, damped flow. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a dampener as taught by Chan as an obvious substitution of one damping mechanism for another.

Regarding claim 84, see the rejection of claim 12 above.
Regarding claim 85, see the rejection of claim 13 above.
Regarding claim 86, Machold in view of Norman and Chan teaches the system according to claim 83 as well as Machold teaching wherein the reservoir comprises a cassette (400a) through which the thermal exchange fluid circulates (Fig. 10A).
Regarding claim 87, Machold in view of Norman and Chan teaches the system according to claim 86 as well as Machold teaching the system further comprising an apparatus (86) for warming or cooling the thermal exchange fluid as it circulates through the cassette.
Regarding claim 88, Machold in view of Norman and Chan teaches the system according to claim 83 as well as Machold teaching a pump (452) which circulates the thermal exchange fluid from the reservoir, through the delivery conduit, through the endovascular heat exchanger, through the return conduit and back into the reservoir (see entire document).
Regarding claims 89, 90 and 91, see the rejection of claim 2 above.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Machold, Norman and Chan as applied to claim 3 above, and further in view of US 2014/0277302 A1 to Weber et al. (Weber).
.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Machold, Norman, Chan and Weber as applied to claim 14, and further in view of US 2014/0276792 Al to Kaveckis et al. (Kaveckis).
Machold in view of Norman, Chan and Weber teaches the system according to claim 14, but not specifically the pump running in a forward and reverse mode for a period of time during set up or operation. Kaveckis teaches a pump that includes a forward gear and reverse gear, the reverse gear adapted to reverse the flow of fluid through the system to remove gas from the system before or during treatment ([0018]). The removal of gas or air bubbles from the system allows for an uninterrupted fluid supply and maximizes thermal exchange of the fluid ([0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a forward and reverse mode to remove gas and air bubbles so as to allow for an uninterrupted fluid supply and maximizes thermal .
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Machold, Norman, Chan, Weber and Kaveckis as applied to claim 15, and further in view of US 2005/0065584 Al to Schiff et al. (Schiff).
Machold in view of Norm, Chan, Weber and Kaveckis teaches the system according to claim 15, but not a bubble detector and the pump runs in reverse mode in response to detection of a bubble by the bubble detector. Schiff teaches an analogous fluid circulation system including a bubble detector (432) to indicate when air is primed from the system or when air bubbles are introduced into the fluid system ([0062]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a bubble detector as taught by Schiff to indicate when air is primed from the system or when air bubbles are introduced into the system as taught by Schiff. With respect to the pump operating in reverse in response to detection of a bubble by the bubble detector, Kaveckis teaches a controller for controlling the direction of flow and the advantages of removing air from the system before and during treatment. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have reversed the flow in response to bubbles detected by the bubble detector.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794